Dismissed and Memorandum Opinion filed August 26, 2004








 Dismissed and
Memorandum Opinion filed August 26, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00763-CR
____________
 
JAMINICK LEWAYNE DAVIS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
351st District Court
Harris County,
Texas
Trial Court Cause No. 990,945
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of burglary
with intent to commit theft.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on June 25, 2004, to confinement for one year in the
State Jail Division of the Texas Department of Criminal Justice.  Appellant filed an untimely pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Additionally, the notice of appeal was not timely filed.  A defendant=s notice of appeal must be filed
within thirty days after sentence is imposed when the defendant has not filed a
motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Appellant=s notice of appeal was filed on August 2, 2004.  Even considering  the notice of appeal filed on the date it was
mailed, July 29, 2004, the notice of appeal was not timely filed.  
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 26, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.
Do Not Publish C Tex. R. App.
P. 47.2(b).